October 25, 1977

78-88

MEMORANDUM OPINION FOR THE COUNSEL
TO THE PRESIDENT
The President— Constitutional Law (Article I, § 7, cl.
2)— Presentation of Enrolled Bills— Absence of the
President

In light of the President’s forthcoming trip abroad, we believe you should be
alerted to some of the problems and procedures connected with the presentation
and signing of bills during his absence, in the event the matter should arise.
Article I, § 7, cl. 2, of the Constitution provides that all bills and resolutions
approved by both Houses of the Congress are to be presented to the President,
who then has 10 days (Sundays excepted) within which to approve, veto, or
take no action on the bill. The 10-day period begins to run when an enrolled bill
is “ presented” to the President. When the President is in the United States,
presentation does not require delivery to him personally; rather it is done by
delivery of the bill to one of the legislative clerks on the W hite House staff.
See, E ber Bros. Wine & L iquor Corp. v. U nited States, 167 Ct. Cl. 665, 674,
690 (1964), cert, denied, 380 U.S. 950 (1964).
This procedure obviously will not work when the President is abroad.
Communication problems and preoccupation with the subject matter of his trip
(cf., Eber B ros., supra, at 676) could then effectively curtail the period for his
consideration. In the P ocket Veto C ase, 279 U.S. 655, 678 (1929), the Court
stressed the importance of the availability to the President of the full
constitutional period for consideration.
The simplest way of dealing with that situation is through an agreement
between the President and the congressional leadership pursuant to which no
enrolled bills will be presented during his absence. There have been several
such arrangements. See, e .g ., Zinn, Charles J., The Veto P ow er o f the
President, p. 16, U.S. Congress, House, Committee on the Judiciary,
Committee Print, W ashington, U.S. G .P .O . 1952; E ber B ros., supra, at 702,
705, 708. We are attaching for your convenience copies o f a memorandum of
President Franklin D. Roosevelt dated November 10, 1943; a letter from
Attorney General Brownell to President Eisenhower dated July 5, 1955; a letter
of President Lyndon B. Johnson dated October 14, 1966, and the reply o f the
Speaker of the House of Representatives dated October 14, 1966.
383

in the unlikely event that the President is unable to obtain such a commitment
from Congress, including the contingency of urgent legislation that cannot
await the President’s return, the President normally withdraws the legislative
clerks’ authority to accept enrolled bills on his behalf when he travels abroad
and so advises the Congress. The bills are received by the White House staff
not for “ presentation” to the President but for forwarding or transmission to
the President. Presentation is then effected either when the bills actually are
received by him abroad or upon his return to W ashington. E ber B ros., supra, at
676. While that case suggests that when the President is abroad, Congress has
the power to start the running of the 10-day period by making a personal
presentation abroad, we are not aware of any actual precedent to that effect.
We should also refer to the considerable time differences between W ashing­
ton and some o f the places where the President will visit. There is a time
difference o f 10 1/2 hours between W ashington and New Delhi; midnight at
New Delhi is 1:30 p .m ., W ashington time. Hence if the President signed a bill
on Delhi time, he could lose almost half a day of the constitutional period.
Moreover, confusion could arise regarding the computation o f the time within
which to approve a bill where it is presented in one time zone but action on it is
taken in another zone.
Normally acts are dated as o f local legal time. Thus, it was held in Sunday v.
M adigan , 301 F.(2d) 871 (9th C ir., 1962), that the Uniform Code of Military
Justice which was to become effective on May 15, 1951, became effective in
Korea on May 15 Korean tim e, although it was still May 14 in the United
States. On the other hand, as we have pointed out above, it is important for the
President to have the full constitutional period of 10 days for consideration of
the action he should take. Sim ilarly, there should be no ambiguity as to when
the 10-day period begins and ends. Accordingly, we recommend that if the
President acts while abroad, notation of the time when a bill is presented to or
approved by him be made according to the date and hour calculated as of
W ashington time.
Jo h n M . H a rm o n

A ssistan t A ttorney G eneral
Office o f L egal Counsel
A ttachm ents

384

‘CO PY ”

November 10, 1943

MEMORANDUM FOR

THE VICE PRESIDENT
THE SPEAKER

As I expect to be away from W ashington for some time in the near future, I
hope that insofar as possible the transmission of completed legislation be
delayed until my return. The White House Office, however, in other cases of
emergency has been authorized to forward to me any and all enrolled bills or
joint resolutions. They will be forwarded at once by the quickest means. The
White House Office will not receive bills or resolutions on behalf of the
President but only for the purpose of forwarding them. As soon as received by
the President their presentation to the President will have been completed in
accordance with the terms o f the Constitution. I suggest, therefore, that if any
bill is fo rw a rd e d to the White H ouse, the entries on the H ouse an d Senate
Journals show “delivery to the White H ouse f o r forw ardin g to the P resid en t’’

For security reasons I hope that this can be kept confidential for as long as is
necessary.

F.D .R .

385

OFFICE OF THE ATTORNEY GENERAL
W ASHINGTON, D.C.

July 5, 1955

The President,
The W hite House.
My dear Mr. President:
It is suggested that you confer with leaders in Congress so that arrangements
can be made under the law for enrolled bills or joint resolutions to be held in
Congress until your return.
In this way, your attention to the important matters raised in Summit Talks
will not be diverted by consideration of bills which may safely await your
return.
If Congressional leadership believes that the matter is serious enough to
warrant your immediate attention, it should be advised to forward the bill to the
White House with this understanding:
1. That the entries on the House and Senate Journals will carry the
statement: “ Delivery to the W hite House for forwarding to the Presi­
d en t.”
2. That the White House Office will be advised that it will not receive bills
or resolutions on behalf of the President but they will only be “ received
for forwarding them to the President” .
3. That where the President acts on an emergency measure his decision will
be communicated not only by carrier but also by cable.
This procedure would be used in order that in event of a veto the Congress
could receive as much notice as possible to permit it to act.
Respectfully,
Isl Herbert Brownell, Jr.

Attorney General

386

THE W HITE HOUSE
WASHINGTON
October 14, 1966
Dear Mr. President:
This will confirm arrangements made between you and members of my staff.
I am leaving on M onday to attend the important conference in Manila and to
visit some o f our friends in the Pacific and Southeast Asia. I expect to return to
Washington about November 2.
In view of the close scheduling and concentrated efforts required by this
mission, I think it preferable to defer until my return Presidential consideration
of all but the most urgent legislation completed by Congress prior to its
adjournment, so that each bill may receive the careful attention which it
deserves.
In line with the patterns developed by previous Presidents under similar
circumstances, I have issued instructions that bills received at the White House
while I am on this trip will be treated not as having been “ presented” to the
President in the Constitutional sense, but as having been received for
forwarding or for presentation upon my return. The bills received and the
receipts customarily given to the Congressional messengers during this period
will be stamped “ Received (date) The White House, for forwarding to the
President or for presentation to him on his return from abroad.”
Under this arrangement the ten-day period for Presidential consideration
provided in Article I, Section 7 of the Constitution will begin either upon my
return to the White House or when the bills are actually presented to me while I
am away.
Meanwhile, in order that every bill may receive full consideration at the earliest
practicable date, the Bureau of the Budget and the Executive departments and
agencies will proceed with their preparatory work on all bills as soon as such
bills are received at the W hite House.
The Acting Attorney General has reviewed and approved these procedures.
Sincerely,
/s/ Lyndon B. Johnson
Honorable Hubert H. Humphrey
President of the Senate
Washington, D.C.
387

THE SPEA K ER’S ROOMS
U .S. HOUSE OF REPRESENTATIVES
W ASHINGTON, D.C.

October 14, 1966
The President
The W hite House
W ashington, D.C.

Dear Mr. President:
I am in receipt o f your letter of October 14th in relation to the Bills that pass
both branches o f Congress and are received at the White House subsequent to
your leaving for your trip to the Philippines and other countries. So far as the
House of Representatives is concerned, when receipts are received from the
White House, similar entries to those stamped on the receipts will be made in
the House Journal and the Congressional Record.
With my very best wishes for a most successful and safe voyage abroad and
return, and with kind personal regards, I am, as always,
Very respectfully yours,

Is/ John W. M cCormack

388